Citation Nr: 1447148	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating greater than 30 percent for left knee patellar tendon rupture prior to November 21, 2013 and on and after May 1, 2014.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

By way of a July 2014 rating decision, the RO awarded a temporary total evaluation for the Veteran's left knee disability, effective November 21, 2013, and a 30 percent evaluation on and after May 1, 2014.  Accordingly, the issue stated on the cover page of this decision has been revised to consider an increased rating during those periods in which a full grant of the benefit sought has not yet been awarded.

The Board noted in its February 2014 Remand that the Veteran's claims file reflected some indication that a notice of disagreement had been filed for an increased evaluation in connection with service-connected atopic dermatitis, but that a notice of disagreement document was not associated with the claims file; therefore, the Board noted that it did not have jurisdiction over the issue and requested additional clarification by the agency of original jurisdiction (AOJ).  Although the RO issued a supplemental statement of the case with regard to the issue of entitlement to an increased rating for atopic dermatitis in October 2014, the record is still insufficient for the Board to take jurisdiction over that issue.  Review of the claims file reflects that an increased rating greater than 10 percent for atopic dermatitis was denied by the RO in a January 2012 rating decision.  Although the supplemental statement of the case references a February 2013 statement of the case and a February 2013 substantive appeal, those documents, along with a timely notice of disagreement to the January 2012 rating decision, are not associated with the claims file.  Accordingly, the Board again refers this issue to the RO to obtain and associate all relevant procedural documents with the claims file to ensure that proper due process requirements have been met.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, in a July 2014 rating decision, the RO awarded a temporary total evaluation for the Veteran's service-connected left knee disability, effective November 21, 2013, and a 30 percent rating on and after May 1, 2014.  As a 100 percent evaluation has been awarded for the time frame of November 21, 2013 through April 30, 2014, the July 2014 decision constitutes a full grant of the benefit sought during that time frame.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the time frames for consideration of an increase in the Veteran's claim are prior to November 21, 2013 and on and after May 1, 2014.  

Although the Veteran was provided with a VA examination addressing the severity of his left knee disability in January 2013, the evidence reflects that his left knee disorder may have undergone an increase in severity since that time, as the Veteran had left knee surgery in November 2013.  The claims file does not reflect that he has had another VA examination since January 2013, and there is no evidence in the claims file with regard to the severity of the left knee disability on and after May 1, 2014 upon which the Board may properly assess the current severity of the left knee disorder under the pertinent rating criteria.  Accordingly, the Veteran's claim should be remanded to provide him with a new VA examination to determine the current severity of his left knee disorder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).




Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Connecticut VA Medical Center, to include any associated clinics, from July 2012 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the left knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the left knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knee and, if so, its severity.  Additionally, the examiner should fully describe any scar associated with the Veteran's left knee disability.  Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Readjudicate the issue on appeal.  If the issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


